Exhibit 10.19


Written Description of Compensation Plan for Non-employee Directors of Culp,
Inc.


Each non-employee director will be paid an annual retainer of $32,500 (except
the Lead Director, who will receive a $37,500 retainer), plus an annual grant of
options to purchase 2,000 shares of the Company’s common stock.  The options are
to be granted under the Company’s 2007 Equity Incentive Plan, which provides for
options to be granted to directors with an exercise price equal to the fair
market value of the Company’s common stock on the date of grant.  The options
will be immediately exercisable upon grant and remain outstanding for a period
of 10 years from the date of grant.
 